Citation Nr: 0107389	
Decision Date: 03/13/01    Archive Date: 03/16/01	

DOCKET NO.  99-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hammer 
toes.

2.  Entitlement to service connection for arthritis of all 
joints.

3.  Entitlement to an increased evaluation for bilateral pes 
planus with a history of chip fracture of the left cuboid 
bone, currently rated 30 percent disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied, as not well grounded, the 
veteran's claims of service connection for bilateral 
hammertoes and arthritis of all joints.  In that same rating 
action, the RO also denied entitlement to increased 
evaluations for his service-connected bilateral foot and back 
disorders.  


REMAND

The veteran essentially maintains that he has multiple joint 
arthritis and bilateral hammertoes attributable to disease or 
injury in service.  He further maintains that his 
service-connected bilateral pes planus and back disorders are 
more disabling than currently evaluated.  He has submitted 
with his current claims billing statements from the Carolina 
Foot Clinic, which indicate he received evaluation and/or 
treatment for his feet at that facility during 1998 and 1999.  
The pertinent treatment records, however, have not been 
associated with the veteran's claims file.  Pursuant to the 
duty to assist, VA must obtain and consider these records.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 ___ 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U. S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
§ 7, subpart (a), 114 Stat. 2096,___(2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096,___(2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA Regional Office has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. PREC. OP. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board concludes that, on 
remand, after all outstanding treatment records are 
associated with the claims file, the veteran should be 
afforded a contemporaneous and thorough VA examination to 
determine whether it is at least as likely as not that any 
bilateral hammertoe deformity and/or arthritis of all joints 
is related to his period of service.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991).  The veteran must also be examined to 
assess the current nature, extent and severity of his 
service-connected bilateral pes planus and his lumbosacral 
strain.  In the examination report, the examiner should 
comment on the findings contained in pertinent medical 
records and provide an assessment of the symptomatology and 
severity of these service-connected disabilities.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).

In light of the foregoing, this case must be REMANDED to the 
RO for the following: 

1.  With any needed assistance by the 
veteran, including obtaining signed 
releases, the RO should request up to 
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received for the disorders in issue 
including records of his treatment at the 
Carolina Foot Clinic during 1998 and 
1999.  All records so received should be 
associated with the claims folder.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to the VBA Fast Letters 00-87 and 
00-92, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including 
among other things, final regulations and 
General Counsel Precedent Opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.  

3.  The veteran then should be scheduled 
for a comprehensive VA orthopedic 
examination.  All indicated tests should 
be completed.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings regarding the veteran's 
joints, feet and back and describe in 
detail the presence or absence of 
arthritic changes.  With respect to the 
veteran's claims of service connection 
for bilateral hammertoes and for 
arthritis or all joints, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that these 
disabilities are related to his military 
service.  Further, with respect to the 
veteran's service-connected lumbosacral 
strain, the veteran's examiner should 
describe the extent of any functional 
loss.  Consideration should be given to 
any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles and nerves, but should include 
all structures pertinent to movement of 
the joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
lumbar strain that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flareups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during 
flareups.  

With respect to the veteran's 
service-connected bilateral foot 
disorder, the veteran's examiner should 
note if the veteran has marked 
contractions of the plantar fascia with 
dropped forefoot, hammertoes, very 
painful callosities and/or marked varus 
deformity.  The examiner should also 
provide an opinion as to whether it is as 
least as likely as not the veteran's 
hammertoes are secondary to the service-
connected foot disability.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claims, with particular 
consideration under the provisions of 
38 C.F.R. §§ 4.40, 4.45 concerning his 
lumbosacral strain.  If any actions taken 
remain adverse to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last statement of the 
case, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, and they should 
be given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


